MARTIN, J.
Offense, assault to murder; penalty, ten years in the penitentiary.
*1117The issues of law in 'tMs ease are identical with those discussed in George v. State, 26- S. W.(2d) 249, opinion delivered February 26, 1930, not yet officially reported. The transaction for which appellant was convicted in this case was closely related in point of time and place to the two offenses of robbery by assault, of which he was also convicted immediately preceding this trial, one of which is referred to above, and both of which were appealed and reversed and remanded. The discussion in the case first referred to above sufficiently disposes of the law questions in this case without repetition. Upon this authority the judgment of the trial court is reversed, and the cause remanded.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.